Exhibit 10.35
 
Supplemental Agreement of Loan Agreement


Party A:  Shandong Longkong Travel Development Co., Ltd
 
Party B: Yishui Underground Fluorescent Lake Travel Development Co., Ltd


1. Considering the strategic cooperation relation, both parties reach this
agreement through consultations; Both Parties agree that: Till to the date of
26-12-2009, all the loans in total amount of 5,620,000.00 (in words RMB Five
Million Six Hundred and Twenty-two Thousand Yuan) which Provided by Party A to
Party B, the expiration date shall be extended to the date of 25-12-2010; Party
B shall get the fund ready as to repay the above loans on time; if any loan term
is needed, shall be resolved through consultations.
 
2. The loan which Party A provided to Party B before, shall not be charged the
interest; the interest already collected by Party A shall not be returned to
Party B.
 
3.  This contract is made out in 2 duplicates, each for both parties; and it
shall be effective immediately as it is sealed by both parties.




Party A: (seal)                                  Shandong Longkong Travel
Development Co., Ltd (sealed) [company chop]
 
Legal Representative: (seal)          Zhang Shanjiu (sealed)


Party B: (seal)                                  Yishui Underground Fluorescent
Lake Travel Development Co., Ltd (sealed) [company chop]


Legal Representative: (seal)          Li Hongwei (sealed)